Citation Nr: 0430516	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in September 
2004.  A transcript of this hearing is associated with the 
claims file.  Entitlement to service connection for a low 
back disability and for a left leg disability were additional 
issues in appellate status, but were withdrawn by the veteran 
at the September 2004 hearing.


FINDING OF FACT

Occupational and social impairment due to PTSD is total.


CONCLUSION OF LAW

The criteria for a rating of 100 percent rating for PTSD have 
been met.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
the reports of VA examinations, bearing on the severity of 
the veteran's service-connected disability.

In October 2003, the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the basis of the denial 
of his claim.  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to decide the appeal 
would not be prejudicial error to the appellant.


Background

The veteran was examined by VA in November 1999 and PTSD was 
diagnosed.  The veteran reported a history of not only 
suicidal ideation but three suicide attempts.  He also had a 
history of 11 assault and battery charges after he was first 
released from the military.  The veteran's symptoms of PTSD 
included sleep disturbance, irritability, intrusive thoughts 
and nightmares.  He also had problems with depression and 
aggressive behavior.  

In July 2000 the veteran was evaluated for participation in 
VA Vocational Rehabilitation.  The VA counselor concluded the 
veteran had a serious employment handicap and was infeasible 
for Chapter 31 Vocational Rehabilitation services.  

A VA psychological evaluation in June 2001 reveals the 
veteran was having problems with depression, increased 
nightmares and intrusive thoughts.  They were interfering 
with his daily functioning.  He had outbursts when he yelled 
and screamed.  He was having symptoms of agoraphobia.  He was 
unshaven with a day's growth of beard.  His affect was 
restricted and flat.  His mood was depressed.  

In November 2001 the veteran was diagnosed with an episode of 
severe major depression.  

December 2001 VA medical records reveal the veteran was 
having increasing nightmares, flashbacks, intrusive thoughts 
and panic attacks.  The VA Readjustment counseling therapist 
stated the veteran could not withstand the rigors of an eight 
hour work day related to any occupational code.  

February 2002 VA medical records reveal the veteran's spouse 
called and reported the veteran had gone off the deep end and 
threatened to kill her and burn down their house.  He had not 
been taking his medications.  

The veteran's spouse submitted a statement in March 2002.  
She reported the veteran was on so much medication he did 
nothing but sit in a chair.  If he stopped taking his 
medication he in her words "loses it."  On two occasions 
when she took him to the hospital and had to leave him for 
awhile a guard was assigned to stay with him.  

The veteran was afforded a VA psychiatric evaluation in March 
2003.  The veteran reported he was tired all the time.  It 
was even hard for him to eat.  He went through rages when 
around people.  He sometimes threatened to kill people.  He 
was hardly able to sleep, due to his dreams and nightmares.  
He and his wife no longer had any company over, her 
grandchildren were afraid of him.  He had an increased 
startle response.  There was nothing he did anymore with 
pleasure.  He was uncomfortable around people.  He felt he 
did not have a future and was frequently suicidal.  The 
veteran appeared sleep deprived.  He exhibited decreased 
range of psychomotor behavior.  He did not make eye contact.  
At times he was preoccupied.  His affect was depressed, 
sullen, constricted and slightly distraught.  He thought 
about hanging himself or using a gun.  He heard things.  He 
admitted to paranoid ideation and that people were out to get 
him, he was being followed, watched, plotted against and they 
were talking about him.  His attention and concentration were 
mildly compromised.  His insight and judgment were fair to 
borderline.  

April 2003 VA records revealed the veteran was having chronic 
suicidal ideation.  In May 2003 the veteran reported being 
very angry and afraid he might hurt someone.  The veteran 
left abruptly because he was experiencing some shaking.  July 
2003 VA psychiatric progress notes revealed the veteran had 
very severe PTSD.  He tended to isolate excessively and 
seldom left home.  He had been having angry intrusive 
thoughts.  

In January 2004 the veteran reported frequent suicidal 
ideation during the winter months.  He contracted for his 
safety with the VA nurse.  

The veteran and his spouse appeared and gave testimony before 
the undersigned Veterans Law Judge in September 2004.  The 
veteran indicated he rarely went out of his house.  He did 
not function independently and was dependent on his spouse.  
He was in a state of depression.  His spouse said he was 
unpredictable and had periods of rages when he was dangerous.  
The rages were unprovoked and impulsive.  He had not worked 
since 1988 or 1989.  He could not leave his house a lot of 
the time.  He did not receive calls or talk to anybody.  He 
was taking medication for depression.  



Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants assignment of 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

The Board notes at this point that the veteran's claim of 
entitlement to service connection for PTSD was received in 
May 2002.  This disability is therefore rated under the 
current version of Diagnostic Code 9411 which provides that a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

In Mauerhan, the Court rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  The Court indicated that the symptoms listed in the 
regulation were not intended to be an exhaustive list, but 
rather served as examples of the type and degree of the 
symptoms as would justify a particular rating.  The Court 
also pointed out that the Board was not precluded from 
consideration of additional or other criteria in reaching its 
determination as to the degree of impairment resulting from a 
psychiatric disorder.  Mauerhan, 16 Vet. App. at 442-444.


Analysis

The reports of the June 2001 and March 2003 VA examinations, 
the transcript of the veteran's personal hearing in September 
2004, and other evidence of record speak to the veteran's 
increased symptomatology. The symptoms of PTSD experienced by 
the veteran currently include an inability to control his 
temper, fits of rage, nightmares of inservice traumatic 
events, hypervigilance, a startle reaction, and chronic 
suicidal ideation. The veteran has received counseling and 
taken medication for depression associated with PTSD for many 
years. He reportedly has no friends. He last worked in the 
late 1980s. Most significantly, according to his spouse, he 
now rarely leaves his house due to psychiatric impairment. 

Taking into account the severity and chronic nature of the 
manifestations of the veteran's condition, the Board finds 
that the disability picture more nearly approximates the 
criteria required for the 100 percent evaluation. The benefit 
of the doubt is resolved in the veteran's favor. See 
Mittleider v. West, 11 Vet. App. 181 (1998). 


ORDER

A rating of 100 percent for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



